significant index no department of the treasury ‘internal revenue service washington d c tax_exempt_and_government_entities_division jul tep pt in re ein dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted a excluding a one-time expense reduction in _ and its subsidiaries collectively the company’ has experienced temporary substantial business hardship as - evidenced by net losses in income for the fiscal years ending because of the through company's variety of tool production facilities the company’s financial situation is significantly affected by the overall health of the economy the company has made significant reductions in costs these reductions include employees being laid off reductions in personnel related expenses with over of all salaried employees and a reduction of the elimination of approximately atleast of salaries for all remaining salaried employees as of all retiree healthcare benefits were eliminated the company has oe from key suppliers additionally the company has negotiated lower costs the company applied for a minimum_funding waiver for the and plan years the application_for the plan_year was submitted late and excise are owed for the funding deficiency taxes totaling approximately as of date the actuarial value of assets was approximately million and the current_liability was approximately current_liability ratio of it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following conditions which you have agreed to with a funded within days from the date of this letter all necessary documents to provide an arrangement to secure the repayment of all waived amounts satisfactory to the pbgc will be executed the ten percent excise_taxes imposed under sec_4971 a of the code on the accumulated_funding_deficiency for the pian year shall be paid in full within days from the date of this letter if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of actuarial information we have sent this letter should be entered on schedule b and a copy of this letter to the to the authorized representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact’ _ sincerely carol d gold director employee_plans
